Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/17/2021 have been fully considered but they are not persuasive.
 Claim 1 is an independent claim and recites, among other things, the following features: 
- a reflector for reflecting the light emitted from the light source unit and including: 
- a pair of extensions respectively extending in different directions, wherein an angle formed by the pair of extensions is set based on a traveling path of the light; o a sensing space housing the light source unit, the first sensor unit, the second sensor unit, and the reflector such that a portion of the light emitted from the light source unit has a path of being reflected by one of the extensions, then being reflected by the other of the extensions, and then traveling toward the first sensor unit; o wherein the sensing space further comprises a reaction zone including the sample and where a reaction between the light from the light source unit and the sample takes place, and the reaction zone is positioned such that the light reflected by the reflector travels toward the reaction zone.
Applicant argues that Muneyasu and Bjoroy fail to teach or suggest, individually or in combination, all of the recited features of claim 1.
The examiner respectfully disagrees. Notice that both Muneyasu and Bjoroy teach a housing, Muneyasu calls it a shelf (20). All the missing elements from 
Bjoroy teaches in as illustrated in FIG. 3 the addition of means to check the integrity of the instrument during normal operation. This can be used to check that the laser wavelength is within the correct range or to check calibration using an internal optical path. In the figure there is one cell or module for each laser typically comprising different gases, or the same gas mix containing gas(es) with absorption lines in the wavelength ranges for both lasers. Excess light from the laser(s) is emitted through the beam splitter(s) (2720)(2740) and is focused by the lens(es) (2810)(2820), this light goes through the gas cell(s) (2910)(2920) and reaches the detector(s) (3200)(3300). In cases where the gas to be measured are not normally present, the target gas can be present in the cell thus making it possible to check that the laser still is operating in the correct wavelength range. A span check can also be done since calibration changes typically are due to changes in the laser output due to long time drift or change [0069].
In some examples, said essentially flat mirror (2100) is not precisely flat, but instead has a curvature, in some examples to allow better focusing of the laser beam [0070].
In some examples, said concave surface (2300) is not parabolical, but instead has another curvature [0071].
In some examples, a plurality of detectors is utilized not by the use of beam splitters, but by using combined or sandwiched detectors that are sensitive to the different wavelengths, or in some examples by other means of spectral separation [0072].
In some examples, a single detector is used and the different laser wavelengths are separated by the use of time-multiplexing or frequency-multiplexing techniques [0073].
Some lasers are more sensitive to optical feedback than others. The basic design of this invention returns some of the light from the retro reflector to the small central mirror which in turn returns light to the light source system. This feedback can disturb the laser so that more optical noise is generated or in the worst case make the laser non-operational. This can be solved by inserting a shade or beam blocking plate (2210,2211) in the central part of the retro reflector (2200). The diameter of the shade can be adjusted to the optical path length and beam divergence. The diameter can be optimised for a certain range of optical path lengths for a given beam divergence and geometry of the collimating optics. Ideally the shade should block light from reaching the central mirror since this light will not contribute to the signal on the detector, but could disturb the laser [0074].
 As such, the previous rejections stand as proper. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 and 8 - 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muneyasu  (KR 20-0363865 Y1) in view of Bjoroy (US Pub. No. 2018/0172580 A1).
With regards to claims 1, 6 and 18, Muneyasu discloses a particle sensor (Figures 1 – 4) comprising an optical section including an inlet port 60 for the particle 10, multiple detectors 3 and 5 with condensing lens 4 and 6 having an internal sensing space and a light emitting source 1. Muneyasu fails to expressly disclose a reflector for reflecting the light and including a pair of extensions respectively extending in different directions; and  a sensor unit for sensing the light reflected by the reflector; wherein an angle formed by the pair of extensions is set based on a traveling path of the light, and wherein a portion of the light emitted from the light source unit has a path of being reflected by one of the extensions, then being reflected by the other of the extensions, and then traveling toward the sensor unit.
Bjoroy discloses a monitoring sensor (Figures 1 -3) including a tunable diode laser spectroscopy comprising at least one light source (1000) matched to at least one target gas (5000) and at least one light sensitive detector (3000), and optical means (2000; 2200) to form light beams and direct light beams through the target gas to be analysed as well as directing the light onto at least one detector (3000). The optical means comprise a retro reflector (2200) and a mirror arrangement comprising a central mirror (2100) and a surrounding mirror (2300) arranged with an offset angle between their optical axes, the central mirror (2100) being arranged for receiving light from the light source (1000) and directing light to the retro reflector (2200), the retro reflector (2200) arranged for returning the light to the surrounding mirror (2300), and the 
	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Muneyasu to include the teachings such as that taught by Bjoroy, optimizing a range and optical path using alignment means and optical elements in order to provide and optimal detection signal. 
With regards to claims 2 - 4, Muneyasu discloses the light source unit emits at least one wavelength band of infrared light, visible light, and ultraviolet light (See pages 3 and 7 where 300 – 400nm is specifically noted).
With regards to claim 5, Muneyasu fails to expressly disclose the light source unit includes a plurality of light sources emitting light of different wavelengths. Notice that the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Bjoroy also discloses the monitor can comprise two or more light sources (1000, 1100, 1200) targeting the region of interest with absorption lines in two or more wavelength ranges. The monitor can in certain embodiments comprise one or more fluid cells (2910, 2920) that can be inserted in an optical path to verify the performance of the instrument (Abstract) [0027].

With regards to claim 8, Muneyasu discloses the first sensor unit includes a first infrared light sensor, a first visible light sensor, a first ultraviolet light sensor, or a combination thereof (See pages 3 and 7 where 300 – 400nm is specifically noted).
With regards to claim 9, Muneyasu discloses the second sensor unit includes a second infrared light sensor, a second visible light sensor, a second ultraviolet light sensor, or a combination thereof (See pages 3 and 7 where 300 – 400nm is specifically noted).
With regards to claims 10 and 11, Muneyasu fails to expressly discloses a third sensor unit disposed adjacent to the light source unit and sensing an amount of the light emitted from the light source unit wherein the third sensor unit includes a third infrared light sensor, a third visible light sensor, a third ultraviolet light sensor, or a combination thereof. Bjoroy discloses, FIG. 3, the monitor allows inclusion of verification means in the same optical design so that each laser can be checked continuously with regards to wavelength drift etc. Excess light from the beam splitters (2720)(2740) can be sent through gas cells (2910)(2920) and onto detectors (3200)(3300). The condition of the laser can be checked using the spectral properties of the gas in the cell. One cell or module for each laser typically comprising different gases, or the same gas mix 
It would be obvious to a person of ordinary skill in the art at the time the invention was made to modify Muneyasu to include the teachings such as that taught by Bjoroy in order to optimize the laser as needed. 
With regards to claim 12,  Muneyasu modified discloses the reflector further includes a light condenser having a cross-section forming a portion of a curve; and the two extensions respectively extending from both ends of the light condenser and formed in a plate shape, wherein the angle between the two extensions is 80 degree to 110 degree. See Muneyasu page 4, specifically teaching condensing lens 6 in figure 1.
Bjoroy teaches the lens are cured like and the angle between the extensions is to be selected so that it fits the geometry of the optical system, i.e., the distance between the laser system and the detector system with reference to their distance to the mirror assembly [0018] [0030] [0042] [0083]. Notice that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Muneyasu to cover the claimed specific conditions, for example the claimed angle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  One would have been motivated to include the claimed conditions for the purpose of selecting so that it fits the geometry of the optical system or provide improved optical paths.

With regards to claim 14, Muneyasu modified fails to expressly disclose a polarizing filter disposed on the path of the light and polarizing the light. The examiner takes Official Notice that using a filter to polarize the light is well known and conventionally known in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Muneyasu to include the well-known polarizing filter in order to polarize the light as needed to exam the light. 
With regards to claim 15, Muneyasu modified fails to expressly disclose a heater that provides heat to the sensing space. The examiner takes Official Notice that such heat design and heating are well known and conventionally known in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Muneyasu to include the well-known heating structure as needed to in order to improve applications where heating the sensor is needed.  
With regards to claim 16, see the rejections of claims 10 and 11.
With regards to claim 17, see the rejections of claims 5 and 16.
With regards to claim 19, Muneyasu discloses the sample is provided in fluid (Page 1).
With regards to claim 20, Muneyasu modified fails to expressly disclose an information acquisition unit that acquires target information in the sample using values sensed by the first sensor unit and the second sensor unit; and a display that displays the target information to a user. The examiner takes Official Notice that the missing limitations are well known and conventionally known in the art in order to acquire the 
With regards to claim 21, Muneyasu modified fails to expressly disclose a calculation unit for receiving the target information from the information acquisition unit, calculating the target information, and providing the calculated target information to the display. The examiner takes Official Notice that the missing limitations are well known and conventionally known in the art in order to process and display the detection. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Muneyasu to include the well-known elements in order to process and perform the detection.
With regards to claim 22, Muneyasu discloses the detector senses dust, a germ, a mold, a virus, or a combination thereof present in the sample (Page 3).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muneyasu  (KR 20-0363865 Y1) and Bjoroy (US Pub. No. 2018/0172580 A1) in view of Dixon et al. (US Pub. No. 2018/0313743 A1).
With regards to claim 7, Muneyasu discloses the claimed invention according to claim 6 but fails to expressly disclose the light source unit emits light of a wavelength corresponding to a size of a target to be sensed, and wherein the first sensor unit, the second sensor unit, or both sense the light of the wavelength corresponding to the size of the target.
 Dixon discloses a particle detector including computer controlled systems where automation including an input module including a processing module and an output 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975.  The examiner can normally be reached on M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/



/DJURA MALEVIC/Examiner, Art Unit 2884